Citation Nr: 1722414	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO. 10-48 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for heart palpitations.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from July 2003 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, IN.


FINDINGS OF FACT

1. The Veteran's heart palpitations are not a disability for VA compensation purposes, and the Veteran has not been diagnosed with a heart disability.

2. There is no competent evidence of a current diagnosis of a low back disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a heart disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for entitlement to service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the U.S. Court of Appeals for Veterans Claims has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See id.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A.§ 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

III. Heart Palpitations

The Veteran contends that her heart palpitations were caused or aggravated by her military service. The Veteran's service treatment records show complaints of heart palpitations. However, cardiac work up was negative for any diagnosis of a heart disability and separation examination did not show a chronic heart disability at the time of discharge.

VA treatment records note a history of palpitations during service, with no evidence of any diagnosed heart disability. The Veteran reports that she was prescribed medication for the palpitations in service and continues to take medication for this condition. The remaining evidence, consisting of both private treatment records and copies of service treatment, are also negative for diagnosis of a chronic disability associated with the Veteran's heart palpitations.

The Veteran's claims file and VA treatment records were reviewed by a VA examiner on March 24, 2016. Following review of the evidence, the VA examiner stated that the Veteran did not have a diagnosed heart disability. The examiner stated palpations can result from a wide variety of etiologies including response to common agents, such as caffeine or nicotine or can be due to underlying cardiac diseases. The examiner noted that the Veteran had undergone a cardiac work-up while in service that was unrevealing for a structural abnormality or physiologic cause. The examiner wrote that the Veteran had been placed on medication to control the unpleasant sensory symptoms and that the Veteran continued to require medication. The examiner noted that the Veteran's in-service evaluation for palpations was well documented. The examiner acknowledged that the Veteran was noted on one occasion during service of sinus tachycardia, which was a heart rate greater than 99, which heart rate was 104 on October 4, 2008. The examiner noted this was not considered clinically significant and likely unrelated to her history of palpations. The examiner wrote that at the Veteran's last VA clinic visit on February 4, 2016, she had a normal heart rate or pulse of 88. She noted that a finding of sinus tachycardia, especially at a rate of 104 as it was in service, can be induced by casual events such as nervousness, caffeine, nicotine, pain, lack of sleep, medications and other temporary causes. The examiner noted that most individuals have episodes of sinus tachycardia at various points in their lives. According to the examiner, at her last evaluation the Veteran did not meet the diagnostic criteria for sinus tachycardia.

The Veteran has also indicated that her heart palpitations may be due to gall bladder removal in August 2011. However, the Veteran is not service connected for a gall bladder disability and, more importantly, the evidence does not show that a chronic disability related to heart palpitations has been clinically diagnosed. 

Several VA and private treatment records, including a March 2014 private medical report, show findings of heart palpitations. However, this condition is not a disability, per se, for which VA compensation may be awarded. See Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that her heart palpitations are a current disability and related her service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, heart disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's heart palpitations is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a current disability or a nexus to service. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

The Veteran's service treatment records, including her separation examination, the private medical records, and VA examinations are highly probative and not establish a current heart disability manifested by heart palpitations.  

The Board notes that in order for service connection to be granted, there must first be a disability present for which service connection can be granted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Symptoms, such as heart palpitations, without underlying disability, cannot meet the regulatory requirement for the existence of a current disability and are not, in and of themselves, capable of service connection. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Because heart palpitations is not a current disability for which service connection may be granted, the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a heart palpitations, as the record weighs against a current diagnosis of a heart disability. Furthermore, heart palpitations are not a disability for VA purposes. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


IV. Low back disability

The Veteran's separation examination shows a complaint of back pain, however, the examination did not show a chronic disability at the time of discharge.

In a September 2009 statement, the Veteran stated that she experienced an incident in service that resulted in back pain, however that pain was successfully treated and the Veteran experienced no pain or other symptoms for many years. The Veteran stated she currently experiences pain in her back.

An August 2009 VA examination shows that the examiner found palpable tenderness over the low lumbar area in the midline. X-ray showed that spinal disc spaces were well preserved and overall alignment appeared to be normal. Although the examiner stated that the Veteran sustained injuries while active duty in the armed forces to her shoulder, back, and knee, there was no diagnosis of a back disability in this examination.

The Board has considered the Veteran's lay statements, and acknowledges that she is competent to describe pain in her low back.  However, the Board finds the Veteran's service treatment records, her separation examination, and the August 2009 VA examination findings to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contentions are outweighed by the competent and probative evidence of record.

The Board notes that in order for service connection to be granted, there must first be a disability present for which service connection can be granted. See Brammer, 3 Vet. App. 223, 225. Symptoms, without underlying disability (such as pain existing in and of itself), cannot meet the regulatory requirement for the existence of a current disability and are not, in and of themselves, capable of service connection. See Sanchez-Benitez, 259 F.3d 1356. In the absence of proof of a current disability, there can be no valid claim for service connection. Brammer, 3 Vet. App. 223; see also Gilpin, 155 F.3d 1353  (service connection may not be granted unless a current disability exists).

The Veteran has been afforded the benefit of the doubt where appropriate. However, after an extensive review of the Veteran's service records, VA medical records, private medical records and lay statements, there is no competent evidence of a current low back disability to satisfy the criteria needed for service connection. See 38 C.F.R. § 3.102.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a low back disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz, 274 F. 3d 1361.


ORDER

Entitlement to service connection for heart palpitations is denied.

Entitlement to service connection for a low back disability is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


